Citation Nr: 0524722	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  04-09 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
frozen feet prior to January 12, 1998.  

ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from April l943 to 
September 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board observes that the issue of on appeal has been styled as 
one for an earlier effective date.  However, for the reasons 
and bases set forth below, the Board finds that the veteran's 
claim is more appropriately viewed in the context of an 
increased rating.  The veteran withdrew his previous request 
for a Board hearing by a letter dated in August 2005.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Prior to January 12, 1998, the veteran's bilateral 
residuals of frostbite or frozen foot syndrome were 
productive hypersensitivity to cold and rather severe pain in 
the feet with evidence of poor venous return from the toe 
areas; the bilateral frozen foot injuries more nearly 
approximate moderate disablement.  

3.  Prior to January 12, 1998, the veteran did not 
demonstrate loss of toes, parts of toes or severe persistent 
symptoms.  

CONCLUSION OF LAW

The criteria for no more than a 30 percent rating for 
bilateral frozen feet have met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); §  38 C.F.R. § 4.104, Diagnostic Code 7122 
(1997); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service connection was established for bilateral frozen feet 
in a December 1946 rating decision.  The veteran was assigned 
a 10 percent rating for bilateral frozen feet.  In the 
January 1952 rating decision, the RO reduced the disability 
rating for the veteran's bilateral frozen foot disability 
from a 10 percent to a noncompensable rating.  The veteran 
filed a reopened claim for an increase on May 28, 1997.  

By the October 1997 rating decision, the RO increased the 
disability rating for the service-connected bilateral frozen 
feet from a noncompensable rating to a 10 percent rating, 
effective May 28, 1997.  The veteran was notified of that 
determination in a letter dated on October 14, 1997.  The 
veteran expressed disagreement with the October 14, 1997 
letter in a statement both dated and received on October 9, 
1998. 

In a September 1998 rating decision, the RO established 
entitlement to separate 10 percent ratings for frostbite of 
each foot, effective April 17, 1998.  The RO notified the 
veteran of this determination by a September 14, 1998 letter.  
In an April 1999 rating decision, the RO determined that 
there had been clear and unmistakable error in the assignment 
of the effective date for the award of a 10 percent rating 
for frozen injury of each foot.  The RO revised the effective 
date to January 12, 1998, the date of liberalizing 
legislation that provide for separate disability ratings for 
bilateral frozen injuries under the provisions of 38 C.F.R. 
section 4.104, Code 7122.  

The Board observes that service connection for peripheral 
neuropathy has been established for the left and right lower 
extremities, and the veteran was afforded separate ratings of 
30 percent effective January 12, 1998.  

Increased Rating

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

The law pertaining to cold injuries in effect prior to 
January 12, 1998 provided for a 10 percent rating for 
unilateral or bilateral cold injury residuals that are 
productive of mild symptoms, including chilblains.  Higher 
evaluations are provided for persistent moderate swelling, 
tenderness and redness, etc.; affording a 20 percent rating 
for unilateral disability and a 30 percent for bilateral 
disability.  38 C.F.R. § 4.104, Diagnostic Code 7122 (prior 
to January 12, 1998).  

Chilblains are defined as erythema, itching, and burning, 
especially of the dorsa of the fingers and toes, and of the 
heels, nose, and ears, resulting from exposure to moist cold.  
The American Heritage Stedman's Medical Dictionary, (2nd ed 
2004).  

When examined privately in December 1996 by Charles E. 
Graham, M.D., the veteran demonstrated hypersensitivity to 
cold.  In particular, his toes became pale when they were 
exposed to cold.  Also, the veteran was noted to have severe 
pain in the feet evidence of poor venous return in the toe 
areas.  As a consequence, the veteran demonstrated more than 
mild disability in the feet.  Instead, his service-connected 
disability picture more nearly approximate moderate bilateral 
cold injury residuals.  Prior to January 12, 1998, the 
veteran did not demonstrate loss of toes, parts of toes 
severe persistent symptoms that would warrant the next higher 
evaluation of 50 percent for bilateral disability.  In view 
of the foregoing, the preponderance of the evidence supports 
a 30 percent rating prior to January 12, 1998.  

Extraschedular Rating

The Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is made.  38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

In the instant case, the schedular ratings are not 
inadequate, and there is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalizations and has not shown that he 
requires routine therapy or outpatient treatment that would 
result in a disruption of his daily routine to an inordinate 
degree.  

The Board finds it conceivable that prior to January 12, 
1998, the service-connected disabilities would have a 
negative impact on the veteran's activities.  The Board, 
however, is not convinced that the bilateral frozen feet are 
productive of marked interference with the veteran's 
employment.  The veteran is advised that the rating of 30 
percent is reflective of degree of disablement produced by 
the service-connected disability.  Consequently, a higher 
rating is not warranted on extraschedular grounds.  

Veterans Claims Assistance Act of 2000

Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO notified the veteran of its duties to assist and 
notify him in the March 2001 and June 2004 letters.  The RO 
afforded the veteran details about the sources of evidence 
that might show his entitlement.  Specifically, the veteran 
was informed of the allocation of burdens of obtaining the 
needed information.  He was asked to tell VA about any other 
information or evidence he wanted it to get for him.  

The Board observes that the RO specifically provides 
information concerning how the veteran could prevail on his 
claim for a higher rating.  In the June 2004 letter, the RO 
asked the veteran to submit all evidence in his possession.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to its duty to assist, the Board observes that 
the RO obtained the veteran's available service medical 
records.  The RO also obtained reports of VA outpatient 
treatment.  In addition, the RO attempted to obtain 
information on the sources of medical treatment provided to 
the veteran.  The veteran did not respond to these inquiries.  
Furthermore, VA attempted to assist the veteran by scheduling 
official examinations to ascertain the nature and severity of 
the veteran's service-connected disability.  In view of the 
foregoing, VA, to the extent possible, has satisfied its 
duties to inform and assist the veteran at every stage of 
this case.  Therefore, he is not be prejudiced by the Board's 
proceeding to the merits of the claim.  


ORDER

A 30 percent rating is warranted prior to January 12, 1998 
for residuals of bilateral frozen foot, subject to 
regulations governing the payment of monetary awards.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


